United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3331
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Luis Garcia, Jr.

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                             Submitted: May 17, 2021
                               Filed: May 28, 2021
                                  [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Luis Garcia, Jr., appeals after he pleaded guilty to a drug offense and the
district court1 imposed an 80-month prison sentence. His counsel has moved for

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
leave to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), questioning the substantive reasonableness of the sentence, and relaying that
Garcia contends he received ineffective assistance of counsel.

       Before sentencing, the parties jointly recommended an 80-month prison term,
and defense counsel argued in favor of the recommendation at the sentencing hearing.
Because the court imposed the recommended sentence, we conclude Garcia’s
reasonableness challenge is foreclosed. See United States v. Thompson, 289 F.3d
524, 526 (8th Cir. 2002) (“On appeal, [defendant] cannot complain that the district
court gave him exactly what his lawyer asked.”). Further, we defer any claims of
ineffective assistance of counsel for collateral proceedings. See United States v.
McAdory, 501 F.3d 868, 872 (8th Cir. 2007) (this court ordinarily defers ineffective-
assistance claims to 28 U.S.C. § 2255 proceedings).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant
counsel’s motion, and affirm.
                      ______________________________




                                         -2-